296 S.W.3d 470 (2009)
Kenneth CHARRON, Appellant,
v.
Matt BLUNT, et al., Respondent.
No. WD 69997.
Missouri Court of Appeals, Western District.
May 19, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 28, 2009.
Appellant acting pro se.
Shaun J. Mackelprang and Stephen D. Hawke, Jefferson City, MO, for respondent.
Before Division One: JAMES E. WELSH, P.J., VICTOR C. HOWARD, and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Kenneth G. Charron appeals the circuit court's dismissal of his declaratory "judgment petition for failure to state a claim. In his petition Charron sought a declaration that the Department of Corrections should determine his parole eligibility without treating him as a prior and persistent offender as defined in § 558.016, RSMo 2000. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).